Citation Nr: 0736052	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral hearing loss since 
November 10, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision (issued in 
September 2003) of the above Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) disability evaluation, 
effective December 13, 2002.  

The veteran appealed the RO's determination and, in a rating 
decision dated October 2004, the RO increased the veteran's 
disability rating to 10 percent, effective November 10, 2003.  
The veteran was advised of the grant of the increased rating 
by a letter dated in September 2004 and by a Statement of the 
Case (SOC) in October 2004.  However, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims held that, on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in March 2005.  A 
transcript of the hearing is associated with the claims file.  

In February 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).  

This claim was previously before the Board in March 2007, at 
which time the Board remanded the claim for additional 
development.  The requested development has been conducted 
and the claim is now properly before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence demonstrates that a 
July 2006 VA audiological examination showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 50 decibels in the veteran's right ear, with speech 
recognition of 64 percent, corresponding to Level VI hearing 
under the Rating Schedule.  Pure tone thresholds in the 
veteran's left ear averaged 48.75 decibels, with speech 
recognition of 80 percent, corresponding to Level III 
hearing.  His pure tone thresholds are less than 55 decibels 
in both ears in the frequencies of 1000 and 2000.  

2.  The competent and probative evidence demonstrates that an 
April 2007 VA audiological examination showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 51.25 decibels in the veteran's right ear, with 
speech recognition of 68 percent, corresponding to Level V 
hearing.  Pure tone thresholds in the veteran's left ear 
averaged 48.75 decibels, with speech recognition of 84 
percent, corresponding to Level II hearing.  His pure tone 
thresholds are less than 55 decibels in both ears in the 
frequencies of 1000 and 2000.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected bilateral hearing loss since 
November 10, 2003, have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.385, 4.1, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

As an initial matter, the Board notes the claim for an 
increased rating on appeal is a downstream issue from the 
veteran's claim for entitlement to service connection.  The 
veteran filed a claim for entitlement to service connection 
for bilateral hearing loss in December 2002.  See 38 C.F.R. 
§§ 3.1, 3.155 (2007).  The RO issued a VCAA letter in April 
and July 2003 informing the veteran of what the evidence must 
show to substantiate a claim for service connection.  The 
April and July 2003 letters also informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
a current disability as well as records showing a 
relationship between his claimed disability and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also advised 
that he should send information describing any additional 
evidence or the evidence itself, including any medical 
reports he has.  This effectively informed him that he should 
provide any evidence in his possession that pertains to his 
claim.  

The RO granted service connection for bilateral hearing loss 
and assigned a noncompensable (zero percent) rating in August 
2003, and the veteran has appealed the initial rating 
assigned by the RO.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (increased 
rating), following the grant of the benefits sought (service 
connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in October 2004, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for service-connected bilateral hearing loss. 
 Thus, the veteran was informed of the evidence needed to 
substantiate an evaluation in excess of 10 percent for 
bilateral hearing loss.  Therefore, VA has met its duty to 
notify the veteran in connection with his claim for an 
increased rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 500-01 (2006) (Court found that VA had fulfilled its 
duty to notify when RO, following the submission of notice of 
disagreement regarding effective date assigned for service 
connection claim, issued a statement of the case that 
addressed what was necessary to achieve an earlier effective 
date for the service-connected disability).  The Board also 
notes the RO sent the veteran a letter in March 2007 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess, supra.  Thus, the Board concludes 
that all required notice has been given to the veteran.  

The Board finds that the content of the April and July 2003 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2004 SOC and Supplemental SOCs dated 
in July 2006, October 2006, and August 2007 provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
testing in the frequencies at 1000, 2000, 3000, and 4000 
Hertz.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code 
(DC) 6100 (2007).  In situations where service connection has 
been granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  See 38 C.F.R. 
§§ 4.85-4.87, Table VII, DC 6100 (2007).  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.  

The evidentiary record contains two VA audiometric 
examinations dated in July 2006 and April 2007 and three 
private audiometric examinations dated in November 2003, 
March 2005, and December 2006.  With respect to the private 
audiometric examinations, the Board notes that none of the 
examination reports show that a controlled speech 
discrimination test (Maryland CNC) was used to evaluate the 
veteran's speech discrimination, as mandated by the 
regulations.  See 38 C.F.R. § 4.85.  In addition, the results 
of the veteran's audiogram are reported in a chart and are 
not interpreted in decibels for each frequency.  While the 
Board can observe these results, it would be speculative to 
conclude what the actual hearing levels are.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As a 
result, the Board finds that the private audiometric 
examinations are inadequate for rating purposes and cannot be 
used to determine whether an increased rating is warranted in 
this case.  

In making this determination, the Board does note that the RO 
granted the 10 percent evaluation based upon the November 
2003 private audiometric examination.  The Board does not 
find any error in the previous action taken by the RO and 
will not disturb the 10 percent evaluation currently 
assigned.  However, the Board's evaluation of the evidence 
will be limited to those audiometric examinations that 
contain an interpretation of the audiometric data and 
utilized the Maryland CNC test.  See Kelly, supra; see also 
38 C.F.R. § 4.85.  The Board must also note that the veteran 
was advised of the inadequacy of the private audiometric 
examinations in the Board's March 2007 Remand; however, he 
did not submit any subsequent medical evidence which 
interpreted the results of the private audiometric 
examinations.  

The most reliable and probative evidence of record consists 
of VA audiometric examinations conducted in July 2006 and 
April 2007.  The results of the July 2007 audiometric 
examination indicate that there was an average pure tone 
threshold in the veteran's right ear of 50 decibels, with 
speech recognition of 64 percent, and an average of 48.75, 
with speech recognition of 80 percent in the left ear.  
Evaluating these test scores using Table VI shows that the 
veteran's hearing acuity is at Level VI in his right ear and 
Level III in his left ear, which results in a 10 percent 
evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  

The results of the April 2007 audiometric examination 
indicate there was an average pure tone threshold in the 
veteran's right ear of 51.25 decibels, with speech 
recognition of 68 percent, and an average of 48.75 decibels, 
with speech recognition of 84 percent in the left ear.  
Evaluating these test scores using Table VI shows that the 
veteran's hearing acuity is at Level V in his right ear and 
Level II in his left ear, which also results in a 10 percent 
evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  

The Board has also considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  However, the 
evidence of record does not show that the veteran's bilateral 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment because the preponderance of the evidence 
shows he has never had a pure tone threshold of 55 decibels 
or more in all four specified frequencies in either ear.  
Therefore, 38 C.F.R. § 4.86 is not for application in this 
case.  

Therefore, the Board finds the most competent and probative 
evidence of record shows the veteran's service-connected 
bilateral hearing loss, as reflected on Table VII of 
38 C.F.R. § 4.85, warrants no more than a 10 percent 
evaluation, since November 10, 2003.  In order to be assigned 
a 10 percent disability rating, the veteran would need at 
least Level III in one ear and Level VII in the other.  The 
pertinent evidence of record does not reflect that level of 
disability.  

The Board notes that the veteran, through his representative, 
has argued that the April 2007 VA audiometric examination was 
inadequate for rating purposes.  In the September 2007 
Statement of Accredited Representative, the veteran's 
representative indicated that the veteran reported he could 
hardly hear any of the instructions given during the test.  
Most recently, in the November 2007 Informal Hearing 
Presentation, the veteran's representative argued that the 
April 2007 VA examiner did not comment on the affects of the 
veteran's hearing loss on his functioning and daily 
activities as prescribed by an April 24, 2007 VBA Fast 
Letter.  

The Board has carefully considered the veteran's contentions 
in this matter.  However, with respect to the veteran's 
contention that he could not hear the instructions at the 
April 2007 VA examination, the Board finds probative that the 
audiometric data compiled at that examination did not vary 
significantly from the data compiled at the July 2006 
examination.  The Board does note that the April 2007 
examiner did not comment on the affect the veteran's service-
connected disability has on his daily functioning.  However, 
the Board finds the lack of a comment addressing the 
veteran's daily functioning does not render the VA 
examination inadequate.  The April 2007 VA examiner performed 
all tests deemed necessary at that time, including a pure 
tone audiometry test and Maryland CNC speech discrimination 
test.  See 38 C.F.R. § 4.85(a).  Therefore, the Board finds 
the April 2007 VA examination was adequate for rating 
purposes and there is no reason to remand this claim for 
another examination.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the pertinent evidence, the Board 
finds that, at no time since the grant of the 10 percent 
evaluation, in November 2003, has the veteran's hearing loss 
disability been more disabling than as currently rated under 
this decision.

In rendering this decision, the Board does note the veteran's 
statements regarding the severity of his service-connected 
bilateral hearing loss and does not doubt the veteran feels 
his hearing loss has progressively worsened over the years.  
However, disability ratings for hearing loss are derived by a 
mechanical application of the audiometric findings to the 
rating schedule and the Board is bound by the regulations 
Department.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 
see also 38 U.S.C.A. §7104(c) (West Supp. 2006).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an evaluation in excess of 10 percent 
for the veteran's service-connected bilateral hearing loss 
since November 10, 2003, the benefit-of-the- doubt doctrine 
is inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected bilateral hearing loss since 
November 10, 2003 is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


